                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION



JIMMIE L. JONES, JR.,

                  Plaintiff,

vs.                                         Case No. 3:15-cv-1482-J-39JBT

DR. SCHLOFMAN,1


                  Defendant.


                                    ORDER

                               I.    Status

      Plaintiff Jimmy L. Jones, Jr., an inmate of the Florida

Department of Corrections (FDOC), filed a civil rights Complaint

(Doc. 1) on December 11, 2015, pursuant to the mailbox rule.2          In

its February 9, 2018 Order (Doc. 61), the Court denied Defendant

Schlofman's Motion to Dismiss Plaintiff's Complaint (Doc. 35).        In

its March 20, 2018 Order (Doc. 63), the Court granted Defendants

Dr. Berrios Velez, Janet Carpenter, and Dr. Vilchez's Motion for

Summary Judgment (Defendants' Motion) (Doc. 39) with respect to

Plaintiff's deliberate indifference claims based on his complaints

of nausea, stomach and back pain, vomiting, headaches, anxiety, and

sudden    episodes    of   anger     and    confusion,   his   Prednisone

      1
       The Clerk shall correct Defendant Dr. Schlofman's surname
from Dr. Schloffman to Dr. Schlofman.
      2
       The Court references the page numbers assigned by the
electronic filing system.
prescription, and the denial of replacement glasses.3              Id. at 28.

The   Court    also   granted    Defendants'     Motion   with     respect    to

Plaintiff's supervisor liability claim against Dr. Vilchez.                  Id.

The Court dismissed these deliberate indifference and supervisor

liability claims with prejudice and directed the Clerk to terminate

Defendants Dr. Berrios Velez, Janet Carpenter, and Dr. Vilchez from

the action.     Id. at 28-29.

      Defendant Howard Schlofman, M.D.'s Motion for Summary Judgment

(Motion) (Doc. 82) is pending before the Court.4               Plaintiff filed

a Brief in Opposition to Defendant's Summary Judgment Motion

(Response) (Doc. 87) and a Declaration (Doc. 88).                 See Summary

Judgment     Notice   (Docs.    83).       Plaintiff   names    Defendant    Dr.

Schlofman in his individual and official capacity. Complaint at 7.

Plaintiff raises one claim against Defendant Dr. Schlofman, a claim

of deliberate indifference to a serious medical need through the

doctor's failure or refusal to complete an eye examination to


      3
       The Court, construing Defendants' Motion as a motion to
dismiss for failure to exhaust administrative remedies, dismissed
without prejudice Plaintiff's deliberate indifference claims based
on his "infectious skin disease," Juvenile Rheumatoid Arthritis,
and "denied access to an orthopedic specialist." (Doc. 63 at 28).
With respect to the deliberate indifference claims based on
Plaintiff's complaints of nausea, stomach and back pain, vomiting,
headaches, anxiety, sudden episodes of anger and confusion, his
Prednisone prescription, and the denial of replacement glasses, the
Court, construing Defendants' Motion as a motion to dismiss for
failure to exhaust administrative remedies, denied Defendants'
Motion. Id.
      4
          The supporting exhibits are found in documents 39 and 40.


                                       2
determine the extent of Plaintiff's visual impairment, make a

diagnosis, and prescribe proper eyeglasses.    Id. at 20.    He raises

this claim pursuant to the Eighth and Fourteenth Amendments.      Id.

at 5.     As relief, Plaintiff seeks declaratory and injunctive

relief, as well as compensatory and punitive damages.       Id. at 23.

He also seeks costs and any additional relief that the Court deems

just, proper, and equitable.      Id.

                         II.   The Complaint

      Plaintiff alleges that while confined at Suwannee Correctional

Institution, he accessed the sick call procedure on August 27,

2014, concerning his incurable, degenerative eye disease which had

already rendered him blind in his right eye.     Complaint at 5, 7.5

He informed the nurse he was seeing flashes of light in his left

eye, a sure indication of his losing his sight in his left eye.

Id.   On August 27, 2014, Plaintiff informed the sick call nurse he

was on eye drops.   Id. at 7-8.   On or about May 21, 2015, Plaintiff

accessed sick call, and after making various medical complaints,

informed the three nurses that he was blind in his right eye, with

poor vision in his left eye due to a degenerative eye disease, and



      5
       See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir.
2014) (per curiam) (citations omitted) ("The factual assertions
that [Plaintiff] made in his amended complaint should have been
given the same weight as an affidavit, because [Plaintiff] verified
his complaint with an unsworn written declaration, made under
penalty of perjury, and his complaint meets Rule 56's requirements
for affidavits and sworn declarations."). See Complaint at 23.


                                    3
he needed a new pair of eyeglasses because his pair had been stolen

almost a week prior.      Id. at 10.         A sick call nurse told Plaintiff

he would not get new prescription glasses for another year. Id. at

11.     Plaintiff     states    he     cannot    properly       function   without

eyeglasses, and he experienced many problems.               Id. at 11.

      On July 30, 2015, Plaintiff wrote a medical request to Mrs.

Carpenter referencing his May 21, 2015 sick-call request for

prescription glasses and seeking for her to arrange for Plaintiff

to be provided with glasses. Id. Mrs. Carpenter responded on July

31, 2015, stating that Plaintiff has an appointment with the eye

doctor, but to be patient with scheduling.                Id.    She also advised

Plaintiff    that   readers     were    available    in    the    canteen.      Id.

Plaintiff wrote a grievance of medical nature to the Secretary of

the FDOC, raising various medical complaints, including his efforts

to obtain eyeglasses.          Id. at 13-14.        The Secretary denied the

grievance.     Id. at 14.

      On September 16, 2015, Plaintiff received a medical call out.

Id. at 16.     Defendant Dr. Schlofman dilated Plaintiff's eyes with

eye drops, but upon checking the file, Dr. Schlofman discovered

Plaintiff    had    not   completed     the     request    form    prior   to   the

appointment to have money withdrawn from his inmate account to pay

for glasses.    Id.   Since Plaintiff had not complied with Corizon's

policy, Dr. Schlofman informed Plaintiff that he could not give

Plaintiff an eye examination for glasses without the form.                      Id.


                                         4
Dr. Schlofman told Plaintiff to wait until October, and Corizon's

contract   may   not    be   renewed.       Id.   Dr.   Schlofman   suggested

Plaintiff return in a month, and if Corizon were no longer the

contract provider, Plaintiff would not have to pay for glasses.

Id.

                        III.   Count Four

      In Count Four of the Complaint, Plaintiff raises a claim of

deliberate indifference against Defendant Dr. Schlofman, claiming

the doctor refused to complete an eye examination to determine the

extent of Plaintiff's visual impairment, make a diagnosis, and

prescribe proper eyeglasses.        Complaint at 20.     Plaintiff contends

his medical care was delayed and denied because he did not pay for

the glasses prior to the eye appointment.               Id.   He asserts he

suffered visual damage and permanent impairment.              Id.    He also

states he made daily mistakes because he could not accurately

determine distance, and the lack of eyeglasses hindered him from

reading, watching television, and participating in social and

recreational activities.         Id. at 20-21.      Finally, he claims he

suffered mental distress.        Id. at 21.

                       IV.   Summary Judgment Standard

      "Summary judgment is appropriate only if 'the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.'"                Moton v.

Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011) (quoting Fed. R. Civ.


                                        5
P. 56(a)).      "If the moving party meets this burden, 'the nonmoving

party must present evidence beyond the pleadings showing that a

reasonable jury could find in its favor.'" Ekokotu v. Federal Exp.

Corp., 408 F. App'x 331, 333 (11th Cir.) (per curiam) (quoting

Fickling v. United States, 507 F.3d 1302, 1304 (11th Cir. 2007)),

cert. denied, 565 U.S. 944 (2011).

                  V.     Defendant Dr. Schlofman's Motion

     Defendant Dr. Schlofman submits he is entitled to summary

judgment with respect to Plaintiff's Eighth Amendment claim of

deliberate indifference to a serious medical need.               Motion at 1.

Defendant Dr. Schlofman contends Plaintiff's claim is governed

solely by the Eighth Amendment, not the Fourteenth Amendment.                 Id.

at 7-8.    Finally, Defendant Dr. Schlofman asserts Plaintiff has

failed to establish an Eighth Amendment violation.              Id. at 5.

                          VI.   Plaintiff's Response

     Plaintiff, in his Response, argues Defendant Schlofman should

have provided an eye examination for Plaintiff's serious medical

need because Plaintiff requested a necessary eye examination as his

vision    had   become    worse   and   his   visual   acuity   needed   to   be

reassessed. Response at 3. Plaintiff states he was suffering from

a degenerative disease and needed a new evaluation.              Id. at 3-4.

     Although Plaintiff submitted a Declaration (Doc. 88), it is

not dated and does not meet the requirements of 28 U.S.C. § 1746

(Unsworn declarations under penalty of perjury) and will not be


                                        6
considered by the Court; however, as noted previously, Plaintiff's

Complaint meets Rule 56's requirements for affidavits and sworn

declarations.

                     VII. The Eighth Amendment

     The Eighth Amendment is interpreted as prohibiting deliberate

indifference to serious medical needs of prisoners.      Estelle v.

Gamble, 429 U.S. 97, 102 (1976).      Plaintiff, at the time of the

incident, was a convicted prisoner.    Thus, his rights arise under

the Eighth Amendment, not the Fourteenth Amendment.    As such,

               The    Eighth    Amendment's    prohibition
          against "cruel and unusual punishments"
          protects    a    prisoner    from    "deliberate
          indifference to serious medical needs."
          Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct.
          285, 50 L.Ed.2d 251 (1976). To state a claim
          of   unconstitutionally    inadequate    medical
          treatment, a prisoner must establish "an
          objectively    serious   [medical]    need,   an
          objectively insufficient response to that
          need, subjective awareness of facts signaling
          the need, and an actual inference of required
          action from those facts."      Taylor v. Adams,
          221 F.3d 1254, 1258 (11th Cir. 2000).

Kuhne v. Fla. Dep't of Corr., 745 F.3d 1091, 1094 (11th Cir. 2014).

     "A serious medical need is 'one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a

doctor's attention.' In the alternative, a serious medical need is

determined by whether a delay in treating the need worsens the

condition."   Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1307 (11th

Cir. 2009) (quoting Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d

                                 7
1176,    1187   (11th   Cir.    1994),      overruled   in    part    on   other

grounds by Hope v. Pelzer, 536 U.S. 730 (2002)).

     To demonstrate deliberate indifference to serious medical

needs, a plaintiff must satisfy both an objective and a subjective

inquiry.    See Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir.

2004) (citation omitted).       To establish deliberate indifference to

a serious medical need, Plaintiff must shoulder three burdens; he

must satisfy the objective component (showing he had a serious

medical need), the subjective component (showing the official acted

with deliberate indifference to his serious medical need), and

causation   (showing    the    injury    was   caused   by    the    Defendant's

wrongful conduct).      Mann, 588 F.3d at 1306-07.           In order to prove

the subjective component, a plaintiff is required to demonstrate:

(1) the official's subjective knowledge of a risk of serious harm;

(2) the official's disregard of that risk; (3) by conduct that is

more than mere negligence.6       Daniels v. Jacobs, No. 17-14429, 2018


     6
       Defendant Dr. Schlofman maintains the third burden of the
subjective component requires a showing of conduct that is more
than gross negligence. See Motion at 5, 7-8. Based on Farmer v.
Brennan, 511 U.S. 825, 847 (1994) and its progeny, the standard is
one of more than mere negligence. Although the Eleventh Circuit
has, at times, referred to the standard as being one of more than
gross negligence, the Eleventh Circuit recently clarified its
position that the standard in McElligott v. Foley, 182 F.3d 1248,
1255-59 (11th Cir. 1999) (employing the "more than mere negligence"
standard) is the appropriate one, as it is more consistent with
Farmer, and McElligott is the first Eleventh Circuit case,
following Farmer, to address the question of degree of culpability
pursuant to Farmer, and consequently must be followed. Melton v.
Abston, 841 F.3d 1207, 1223 n.2 (11th Cir. 2016) (per curiam).
Recognizing the authority of Farmer, and relying on the standard

                                        8
WL 4998130, at *8 (11th Cir. Oct. 16, 2018) (per curiam) (emphasis

added).      See Nam Dang, by and through Vina Dang v. Sheriff,

Seminole Cty. Fla., 871 F.3d 1272, 1280 (11th Cir. 2017) (finding

a pretrial detainee must prove these three factors to establish

deliberate indifference); McLeod v. Sec'y, Fla. Dep't of Corr., 679

F. App'x 840, 843 (11th Cir. 2017) (per curiam) (same for a state

prisoner).

     A plaintiff must demonstrate that a defendant's responses to

his medical needs were poor enough to constitute an unnecessary and

wanton infliction of pain, and not merely accidental inadequacy,

negligence in treatment, or even medical malpractice actionable

under state law.     Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir.

2000) (citing Estelle, 429 U.S. at 105-106), cert. denied, 531 U.S.

1077 (2001).     It is important to recognize,

             "medical care which is so cursory as to amount
             to no treatment at all may amount to
             deliberate indifference." Mandel v. Doe, 888
             F.2d 783, 789 (11th Cir. 1989) (citations
             omitted). However, medical treatment violates
             the Constitution only when it is "so grossly
             incompetent, inadequate, or excessive as to
             shock the conscience or to be intolerable to
             fundamental fairness." Rogers v. Evans, 792
             F.2d 1052, 1058 (11th Cir. 1986) (citation
             omitted).

Nam Dang, by and through Vina Dang, 871 F.3d at 1280.



subsequently employed in McElligott, the Court, in this opinion,
heeds the Eleventh Circuit's repeated admonitions to follow
McElligott and employ the "more than mere negligence" standard.


                                   9
     In the prison context, the Court has to distinguish between

matters of professional medical judgment and evidence of disputed

facts.   Beard v. Banks, 548 U.S. 521, 530 (2006).     If it is a

matter of professional judgment, for example a decision not to

pursue a particular course of diagnosis or treatment, it does not

represent cruel and unusual punishment.   Estelle, 429 U.S. at 107-

108. Moreover, a dispute over adequacy of treatment sounds in tort

law, not constitutional law.   In order to show a deprivation of a

constitutional dimension based on any delay in providing medical

treatment, the plaintiff "must place verifying medical evidence in

the record to establish the detrimental effect of delay in medical

treatment to succeed."   Hill, 40 F.3d at 1187-88.

         VIII.   Findings of Fact and Conclusions of Law

     In his Complaint, Plaintiff alleges he has an "uncurable [sic]

active eye degenerating disease."    Complaint at 7.   It is quite

clear that Plaintiff is not claiming deliberate indifference for

Defendant Dr. Schlofman's failure to treat or cure him of this

degenerative disease.7    Instead, Plaintiff is complaining that

Defendant Dr. Schlofman failed to complete an eye examination and

prescribe eyeglasses because Plaintiff had not completed a form and

pre-paid for replacement glasses.




     7
       The record shows Dr. Velez was treating Plaintiff for the
degenerative disease. (Doc. 40-1 at 3-4).

                                10
      In his Motion, Defendant Dr. Schlofman contests Plaintiff's

assertion of deliberate indifference to a serious medical need

based on the doctor's failure to complete an eye examination for

eyeglasses on September 16, 2015.            Complaint at 16.     The record

shows, less than six months before that date, Dr. Schlofman

evaluated Plaintiff's eyes on March 27, 2015, finding Plaintiff did

not need a change in his prescription.             (Doc. 40-2 at 97).

      Plaintiff    desired     to   obtain    replacement    eyeglasses   for

eyeglasses he claimed were stolen, as he was having difficulty

seeing without his eyeglasses.        Plaintiff was told that he had to

follow a procedure to pre-pay for replacement eyeglasses, as he was

not due to receive new eyeglasses in September, 2015.             In order to

obtain new eyeglasses prior to the routine replacement date,

Plaintiff had to complete a request form and pay for the glasses

out-of-pocket. (Doc. 39-9 at 5). When Plaintiff saw Dr. Schlofman

on September 16, 2015, Plaintiff had not completed and submitted

the appropriate form.          The record shows that once Plaintiff

completed the form and complied with the request process, he

obtained replacement eyeglasses.

      Significantly, Plaintiff has failed to demonstrate any delay

in   receiving    eyeglasses    worsened     his   degenerative   condition.8

      8
      Dr. Velez attests Plaintiff has a history of sarcoidosis, an
incurable, inflammatory disease involving growth of inflammatory
cells in his body, including the eyes.       Affidavit of Carmelo
Berrios Velez, M.D. (Doc. 40-1 at 3).         The disease caused
Plaintiff's blindness in his right eye and damage to his left eye.

                                      11
Plaintiff has offered no supporting medical evidence showing a

failure to prescribe eyeglasses would lead to or led to visual

damage.   Thus, Plaintiff has not shown a serious medical need by

showing   that   failure   to   prescribe   eyeglasses    worsened    his

condition.   See Mann, 588 F.3d at 1307.       He has failed to satisfy

the objective component, showing he had a serious medical need that

Defendant Dr. Schlofman disregarded with deliberate indifference.9

Additionally, Plaintiff has failed to show Dr. Schlofman acted with

deliberate indifference to a serious medical need, the subjective

component.   As Plaintiff had an eye evaluation for eyeglasses less


Id.    Dr. Velez prescribed      Prednisone,    a   steroid,   to   reduce
inflammation. Id. at 3-4.
     9
       The Court finds Plaintiff has not shown a serious medical
need. Although he states in his Complaint he had lack of depth
perception and made mistakes performing daily tasks, he has not
provided any operative facts that he experienced events due to lack
of depth perception that actually resulted in injury. (Doc. 1 at
21) (Doc. 39-8 at 3) (Doc. 40-2 at 17). See Logue v. Johnson, No.
CV410-240, 2012 WL 2863450, at *2 (S.D. Ga. July 11, 2012) (finding
failure to state a claim for lack of eyeglasses based on a bare
allegation   that    eyeglasses   were   withheld),    report   and
recommendation adopted by 2012 WL 3096051 (S.D. Ga. July 30, 2012).
Assuming arguendo Plaintiff has satisfied the objective component,
he has not satisfied the subjective component.       Moreover, Dr.
Schlofman did not inflict punishment by any failure to perceive a
risk or alleviate a significant risk that he should have perceived
but did not. Farmer, 511 U.S. at 837-38; Campbell v. Sikes, 169
F.3d 1353, 1364 (11th Cir. 1999) (citation omitted) (same);
Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th Cir. 1996) (same).
Dr. Schlofman's actions did not exhibit obduracy and wantonness.
At most, Plaintiff has shown poor exercise of medical judgment in
Dr. Schlofman's failure to complete the examination, make a
diagnosis, and prescribe eyeglasses. Daniels v. Williams, 474 U.S.
at 330-33.    Inadequate treatment is nothing more than medical
negligence and does not rise to the level of a constitutional
violation.

                                  12
than six months prior to the September 16, 2015 appointment, Dr.

Schlofman's   decision   to   terminate   the    September   16,   2015

appointment for an eye evaluation for eyeglasses does not shock the

conscience and is not intolerable to fundamental fairness.10        See

Nam Dang, by and through Vina Dang, 871 F.3d at 1280.

     Indeed, the decision to terminate an evaluation is a matter of

professional judgment.   Here, Dr. Schlofman made the decision to

terminate an evaluation or pursue a particular course of diagnosis

because Plaintiff had not completed the required form to obtain an

evaluation prior to the routine replacement date. See Estelle, 429

U.S. at 107-108. Here, at most, Plaintiff is complaining about the

adequacy and frequency of treatment, a matter which sounds in tort

law, not constitutional law.

     Upon review of the medical records, it shows Plaintiff is

blind in his right eye and was seeing floaters in his left eye, was

sensitive to light, and had cloudy vision.      (Doc. 40-2 at 96). Dr.

Berrios requested an optometry evaluation on November 7, 2014. Id.

Plaintiff was scheduled for an appointment on March 18, 2015.      Id.

On March 27, 2015, Dr. Schlofman saw Plaintiff for the optometry



     10
        It is significant Plaintiff was advised readers were
available in the canteen, an inexpensive option to aid in reading,
watching television, and other activities requiring near visual
acuity. Additionally, Plaintiff has not shown he did not have the
money to purchase either readers or replacement glasses at the time
his glasses were stolen.         Of import, Plaintiff purchased
replacement glasses after completing the appropriate request form.


                                 13
consultation      and    concluded    no   change   was   needed      in   his

prescription. Id. at 97. The doctor advised Plaintiff to cut down

on contraband.     Id.

       On May 19, 2015, in a sick-call request, Plaintiff complained

of his glasses being stolen and needing a replacement pair. Id. at

66.    An administrative assistant promptly advised Plaintiff to

write a request to Mrs. Carpenter for replacement glasses at a cost

to Plaintiff.     Id. at 64.     The nurse saw Plaintiff on June 15, 2015

and discussed his request for glasses.           Id. at 60.      On June 16,

2015, Plaintiff wrote a sick-call request asking for a visual test

for replacement glasses.         Id. at 63.   On June 23, 2015, a doctor

requested an optometry appointment for Plaintiff.               (Doc. 40-3 at

17).    On July 8, 2015 and October 14, 2015, Mrs. Carpenter, the

inventory coordinator, noted Plaintiff's optometry consult had been

scheduled.      (Doc. 40-2 at 54, 59).

       Plaintiff saw Dr. Schlofman on September 16, 2015, and the

doctor noted Plaintiff was not eligible for an eye examination

until May, 2016, and directed Plaintiff be rescheduled to see the

doctor in seven months.      (Doc. 40-2 at 92).     On September 21, 2015,

Dr. Figueroa ordered a follow-up appointment.              Id. at 98.       On

October   14,    2015,   staff    scheduled   Plaintiff   for    a   follow-up

appointment on May 18, 2016.         Id.

       When Plaintiff grieved the matter, Dr. Vilchez, on October 20,

2015, explained in a grievance response:


                                      14
                 You have not been denied eye glasses.
            The eye doctor was correct in that you were
            not eligible for an exam for new glasses until
            May 2016.    You are allowed a new pair of
            glasses every 3 years. Your glasses are part
            of your personal property and are your
            responsibility to maintain and protect the
            custody of the glasses in your property.
            Glasses being lost or stolen does not make you
            eligible for another free pair. You can order
            replacement glasses at a cost to you of $29.50
            or in May 2016 you can request a new exam and
            new pair of free ones. Access sick call and
            request a replacement form for glasses, sign
            and return the copy, or you can send in
            another request and one will be attached and
            returned to you for signature. This will be
            turned into the appropriate staff and ordered.

(Doc. 39-9 at 5).

     Thereafter, on November 30, 2015, Plaintiff wrote a request to

Mrs. Carpenter asking that she schedule an eye examination for

glasses and file necessary forms, and she responded that Plaintiff

was scheduled for May 2016.     (Doc. 40-2 at 21).   On December 3,

2015, Plaintiff wrote Mrs. Carpenter a request for a consent form

to have money removed from his inmate account to pay for the

glasses.     Id. at 17.   On December 8, 2015, Plaintiff signed a

glasses request form.     Id. at 53.   Mrs. Carpenter responded to

Plaintiff's December 3, 2015 request on December 17, 2015, noting

she had submitted the signed form and advising Plaintiff that it

would take approximately three weeks to receive the glasses.    Id.

at 17.     Plaintiff received eyeglasses on January 8, 2016.   (Doc.

40-2 at 46).



                                 15
     Plaintiff         has    not    placed       verifying       medical      evidence    to

establish      the    detrimental          effect    of    any    delay     in   receiving

eyeglasses.         See Hill, 40 F.3d at 1187-88.               Plaintiff received the

scheduling      of     an    optometry       consultation         a    month     after    the

termination of his September appointment. Plaintiff was repeatedly

advised that he needed to sign a form to release the funds from his

inmate account to obtain replacement glasses.                          Within a month of

signing    a    glasses       request       consent       form,    Plaintiff      received

eyeglasses.

     Although Plaintiff may believe that a visual acuity test or

other examination should have been done at an earlier date, the

decision to terminate an appointment, or like measures, does not

constitute cruel and unusual punishment under the Eighth Amendment.

Estelle,       429     U.S.      at        104;     Belford       v.     Gonzalez,        No.

3:15-CV-878-J-34PDB, 2016 WL 1732632, at *2 (M.D. Fla. May 2, 2016)

(recognizing the question as to whether a doctor should have

employed additional diagnostic techniques or treatment is a classic

example of a matter of medical judgment and not an Eighth Amendment

violation). See Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995)

(same).     Notably, Plaintiff had an eye examination less than six

months prior to the September appointment with Dr. Schlofman, and

Plaintiff has failed to show any detrimental effect on his eye

condition      by    the     delay    in    receiving      an     examination      and    new

prescription in September; "[he] has failed to present any evidence


                                              16
showing Dr. [Schlofman] knew that the manner in which he provided

treatment created a substantial risk to [Plaintiff's] health and

with this knowledge consciously disregarded the risk."             Clegg v.

Doctor Bradford, No. 2:16-CV-232-WC, 2018 WL 6004675, at *7 (M.D.

Ala. Nov. 15, 2018) (addressing a claim of a doctor's failure to

provide a new pair of prescription eyeglasses in violation of the

Eighth Amendment).

     At most, Plaintiff has presented a claim of negligence or

medical malpractice.     See Granda v. Schulman, 372 F. App'x 79, 83

(11th Cir. 2010) (per curiam) (discussing Estelle and its holding,

and distinguishing medical malpractice from an Eighth Amendment

violation). Even assuming Plaintiff's treatment is considered less

than adequate or medical malpractice, "[a]ccidents, mistakes,

negligence,     and   medical   malpractice    are   not   'constitutional

violation[s] merely because the victim is a prisoner.'"            Harris v.

Coweta Cty., 21 F.3d 388, 393 (11th Cir. 1994) (citing Estelle, 429

U.S. at 106).    To the extent Plaintiff is claiming he should have

received an earlier eye examination and a new prescription for

eyeglasses, the record shows the treatment he received does not

amount to deliberate indifference to a serious medical need. Here,

the record is devoid of evidence showing Dr. Schlofman acted with

deliberate indifference to a serious medical need experienced by

Plaintiff.      Defendant   Dr.   Schlofman,   through     the   documentary

evidence, has met his burden of showing there is no genuine issue


                                    17
of fact concerning whether he was deliberately indifferent to

Plaintiff's serious medical needs.

     In conclusion, Plaintiff has failed to shoulder the burden of

the objective and subjective components of deliberate indifference

through his failure to show he had a serious medical need that was

not addressed by Dr. Schlofman and Dr. Schlofman acted with

deliberate indifference to a serious medical need, or satisfy the

causation component, as Plaintiff has not shown any injury was

caused by any wrongful conduct of Dr. Schlofman.    Plaintiff has

failed to demonstrate the responses to his need for replacement

eyeglasses was poor enough to constitute an unnecessary and wanton

infliction of pain. Dr. Schlofman's treatment of Plaintiff was not

so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be considered intolerable to fundamental fairness

and Dr. Schlofman's Motion is due to be granted.

     Therefore, it is now

     ORDERED:

     1.   Defendant Howard Schlofman, M.D.'s Motion for Summary

Judgment (Doc. 82) is GRANTED, and the Clerk shall enter judgment

for Defendant Howard Schlofman, M.D., and against Plaintiff Jimmie

L. Jones, Jr.

     2.   The Clerk shall enter judgment for Defendants Dr. C.

Berrios Velez, Janet Carpenter, and Dr. Denis A. Vilchez, and

against Plaintiff Jimmie L. Jones, Jr.   See Order (Doc. 63).


                               18
     3.   The Clerk shall terminate all pending motions, enter

judgment accordingly, and close this case.

     DONE AND ORDERED at Jacksonville, Florida, this 28th day of

November, 2018.




sa 11/28
c:
Jimmie L. Jones, Jr.
Counsel of Record




                               19
